UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54733 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3111 Mahan Drive, Suite 20 #121 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 583-5019 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of August 14, 2014 the registrant had4,779,249,582 shares of its Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements 3 Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 39 Item 3 Quantitative and Qualitative Disclosures about Market Risk 41 Item 4 Controls and Procedures 41 Part II – Other Information Item 1 Legal Proceedings 43 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 44 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 47 2 ITEM 1 Financial Statements eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Segregated cash for customer deposits Total current assets Property and equipment, net Intangibles, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Notes and convertible notes, net of discounts and premiums $ $ Notes, convertible notes, and lines of credit payable to related parties, net of discounts Purchased liabilities, net Accounts payable Accounts payable to related parties - Accrued liabilities Deposits received from customers for layaway sales Deriviative liability for insufficient shares - Embedded conversion option liability - Total current liabilities Total liabilities Commitments and contingencies (Note 5) Shareholders' deficiency Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series B preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series C preferred stock, $0.001 par value, 15,712 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series D preferred stock, $0.001 par value, 9,448 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series E preferred stock, $0.001 par value, 50,000 shares designated, 3,429 and 39,699 issued and outstanding, respectively (liquidation value $170,602 and $0, respectively) 3 3 Series F preferred stock, $0.001 par value, 50,000 shares designated, 0 and 49,243 issued and outstanding, respectively (liquidation value $50,303 and $0, respectively) - - Series G preferred stock, $0.001 par value, 5,000 shares designated, 5,000 and 0 issued and outstanding, respectively (liquidation value $1,000 and $0, respectively) 5 5 Series H preferred stock, $0.001 par value, 10 shares designated, 10 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Common stock, par value $0.001, 5,000,000,000 shares authorized, 4,835,499,582 and 616,486,756 shares issued, issuable and outstanding, respectively, and (56,250,000 and 366,805 shares issuable, respectively) Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ See accompanying notes to unaudited consolidated financial statements. 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations (unaudited) For the Three Months Ended June 30, For theSix Months Ended June 30, Sales $ Direct costs Selling, general and administrative expenses (includes $46,969 and $33,760 for the three months ended June 30, 2014 and 2013, respectively, and $63,285 and $159,978 for the six months ended June 30, 2014 and 2013, respectively, of stock-based compensation and settlements) Loss from continuing operations ) Other income (expense) Other income - - - Interest expense ) Change in fair value of embedded conversion option liability - - Gain on settlement of debt - - - Gain on extinguishment of debt - - - Derivative amortization - - Loss on settlement of liability - ) ) ) Loss on issuance of common stock - - ) Loss on conversion of debt into common stock ) Total other income (expense), net ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of intangibles Amortization of debt discounts to interest expense Loss on conversion of debt into common stock Loss on issuance of stock - Deriviative loss - ) Common stock granted for services - Accretion of put premium into interest expense Loss on settlement of liabilities - Change in fair value of embedded conversion option liability - ) Changes in operating assets and liabilities: Segregated cash for customer deposit Accounts receivable - Other assets - Accounts payable ) Accounts payable to related parties ) - Accrued expenses Deposits received from customers for layaway sales ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from loans Repayment of related party loans - ) Payment of loan fee - Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
